                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                                §
GLENN RUNDLES,                                  §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §          Case No. 6:19-CV-14-JDK-JDL
                                                §
SEUN AROWOSAFE,                                 §
                                                §
       Defendant.                               §

               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff Glenn Rundles, an inmate proceeding pro se, filed the above-styled and numbered

civil rights lawsuit pursuant to 42 U.S.C. § 1983. This case was referred to United States

Magistrate Judge John D. Love pursuant to 28 U.S.C. § 636. On September 11, 2019, the

Magistrate Judge issued a Report and Recommendation (Docket No. 15), recommending that

Defendant’s Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(1) be granted-in-part and denied-

in-part. Docket No. 15 at 6. Specifically, the Magistrate Judge granted Defendant’s motion as to

Plaintiff’s claims against Defendant in his official capacity because Plaintiff’s claims are barred

by the Eleventh Amendment Id. at 5. The Magistrate Judge denied Defendant’s motion as to

Plaintiff’s claims against Defendant in his individual capacity because Plaintiff pled

sufficient allegations against Defendant to state a § 1983 claim. Id. at 6. A return receipt

indicating delivery to Plaintiff was received by the Clerk on September 23, 2019 (Docket No.

16).

       This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

§ 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an




                                           Page 1 of 2
independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

(5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

(extending the time to file objections from ten to fourteen days). Here, neither party filed

objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

for clear error or abuse of discretion and reviews his legal conclusions to determine whether they

are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,

492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and Recommendation, the Court adopts

the Report and Recommendation of the United States Magistrate Judge (Docket No. 15) as the

findings of this Court.

       Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 15)

be ADOPTED. It is further

       ORDERED that Defendant’s Motion to Dismiss (Docket No. 12) be GRANTED as to

Plaintiff’s claims against Officer Arowosafe in his official capacity and DENIED as to Plaintiff’s

claims against Officer Arowosafe in his individual capacity.

        So ORDERED and SIGNED this 3rd            day of October, 2019.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
